Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 1 of 15 PageID #: 1




                                                  2:20-cv-00302
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 2 of 15 PageID #: 2
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 3 of 15 PageID #: 3
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 4 of 15 PageID #: 4
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 5 of 15 PageID #: 5
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 6 of 15 PageID #: 6
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 7 of 15 PageID #: 7
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 8 of 15 PageID #: 8
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 9 of 15 PageID #: 9
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 10 of 15 PageID #: 10
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 11 of 15 PageID #: 11
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 12 of 15 PageID #: 12
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 13 of 15 PageID #: 13
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 14 of 15 PageID #: 14
Case 2:20-cv-00302 Document 1 Filed 04/30/20 Page 15 of 15 PageID #: 15
